Citation Nr: 1434935	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  11-13 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Whether the Veteran is mentally competent to handle the disbursement of funds for Department of Veterans Affairs benefits purposes.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

The Veteran later testified before the undersigned during a Board hearing held in July 2013.  A copy of the hearing transcript (Transcript) has been associated with the record.


FINDING OF FACT

The Veteran is competent to manage his own funds without limitation.


CONCLUSION OF LAW

The Veteran is competent for the purpose of receiving direct payment of his VA compensation benefits.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.353 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board has determined that the Veteran is competent for VA purposes, which constitutes a complete grant of the Veteran's claim.  As such, a discussion of VA's duty to notify and assist the Veteran with the development of his claim is unnecessary.  


The Veteran has contested a May 2008 finding that he is incompetent for the purpose of direct receipt of his VA compensation benefits.  To that end, a mentally incompetent person is one who because of injury or disease lacks the mental capacity to contract or to manage his or her own affairs, including disbursement of funds without limitation.  See 38 C.F.R. § 3.353(a) (2013).  A decision as to incompetency may be made by the RO, subject to appeal to the Board.  38 C.F.R. § 3.353(b).

Unless the medical evidence is clear, convincing, and leaves no doubt as to the person's incompetency, the RO will not make a determination of incompetency without a definite expression regarding the question by the responsible medical authorities.  38 C.F.R. § 3.353(c).  Determinations relative to incompetency should be based on all evidence of record, and there should be a consistent relationship between the percentage of disability, facts relating to commitment or hospitalization, and the holding of incompetency.  Id. 

Importantly, there is a presumption in favor of competency.  38 C.F.R. § 3.353(c).  Where reasonable doubt arises regarding a beneficiary's mental capacity to contract or to manage his own affairs, including the disbursement of funds without limitation, such doubt will be resolved in favor of competency.  38 C.F.R. § 3.353(d).  See also 38 C.F.R. § 3.102.

Historically, the Veteran has been in receipt of 100 percent VA compensation benefits since 1992 due to posttraumatic stress disorder.  He has a long-standing history of hospitalizations due to substance abuse and other associated psychiatric symptoms.  On May 23, 2007, the Veteran reported to his VA Medical Center for a 21-day detoxification program.  At that time, the Veteran stated that money was a trigger, and he left the program when his VA benefits were received.  The Veteran was spending $100 on heroin per day and he was homeless.  

Based upon this information, the RO issued a rating decision in August 2007 proposing a finding of incompetency.  On May 19, 2008, the RO issued a rating decision finding the Veteran to be incompetent to handle disbursement of funds.  

As noted above, VA regulations state that a presumption exists in favor of a finding of competency.  38 C.F.R. § 3.353(c).  After considering the totality of the record, the Board finds the evidence of record supports a finding of competency in this case.  Notably, a March 2009 VA report indicated that the Veteran had the capacity to manage his own funds and should have the opportunity to do so.  Further, the Veteran has submitted a statement from his private physician which unequivocally found the Veteran competent to handle his finances.  The latter opinion was based upon psychiatric treatment since January 2010. 

While the Board acknowledges that the Veteran has reported for inpatient admissions, at which time he may not have been competent to handle his own affairs, the RO determination inherently relied upon concerns regarding the Veteran's future drug use and the inability to competently manage his own funds, because there was no evidence presented to show that that his psychiatric disability alone rendered him incompetent in this regard.  

The Board also notes that other evidence of record weighs in the Veteran's favor, to include the Veteran's own conduct during the appeal period, wherein he demonstrated the mental capacity to perfect an appeal to the Board as to the RO's incompetency finding.  He has actively submitted medical and lay statements to support his contentions, and he also appeared before the undersigned in July 2013 to testify on his own behalf.  

At that time, he testified that he met with his psychiatric provider every 28 days, with drug testing every month.  He noted that every test has been clean.  He stated that he rented a home, and that payments were made through his bank via automatic bill pay, which had never been late.  He testified that he arranged to have all of his bills to be paid in this fashion.  When asked by the undersigned if the bank made payments properly, the Veteran answered in the affirmative.  He also affirmed that he would continue his current regimen of psychiatric treatment indefinitely (medication and treatment).  

The Veteran's representative argued, during the hearing and in a statement dated in February 2013, that drug addiction in and of itself is not a measure of competency.  She added that there was no provision under 38 C.F.R. § 3.353 which addressed incompetency via drug addiction.  She pointed out that, during the course of the July 2013 Board hearing, the Veteran was alert, cognizant of his financial responsibilities, and demonstrated the mental capacity to manage his own affairs.

The Board finds that the lay and medical evidence establishes that the Veteran has sufficiently demonstrated his competency to manage his own funds without limitation for, at a minimum, more than two years.  The Board recognizes the potential concerns during periods of regression.  However, these factors have been taken into account by the medical professionals who attempt to manage the Veteran's symptoms with proper treatment/medication and, importantly, to monitor and record the Veteran's progress.  The Board also notes that the statements by the Veteran's psychiatrist are closer in time than the reports cited by the RO when ruling that the Veteran was incompetent, and may reflect a more accurate picture of the Veteran's situation due to that chronology.

As such, the evidence does not establish the Veteran's incompetency at this time.  The Board notes, however, that the RO may raise this issue at any point in the future despite this ruling, should the Veteran again regress.  As such, the Veteran is encouraged to continue his current treatment to the best of his ability.  Providing the Veteran all reasonable doubt, the appeal is granted.


ORDER

The Veteran is mentally competent to handle disbursement of funds for Department of Veterans Affairs benefits purposes; the appeal is granted.


____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


